 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LA VON HANEY,                                       No. 2:18-cv-1836 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    RICHARD CROSS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis. On March 27, 2019,

18   plaintiff filed a request for court order in which he alleges that prison officials took his entire

19   paycheck of $72.00 and sent it to the court to apply to his filing fees, but that only about $40.20

20   should have been taken.

21          On April 12, 2019, a current copy of plaintiff’s trust account statement was filed by the

22   CDCR. Review of such records reveals that on April 1, 2019, the sum of $38.44 was transferred

23   from plaintiff’s trust account to apply to the court’s filing fee. (ECF No. 12 at 2.) Our court’s

24   financial department has confirmed that to date, only the sum of $38.44 has been applied to

25   plaintiff’s filing fee. Because such payment of $38.44 is within the $40.20 amount plaintiff stated

26   should have been applied, there is no discrepancy in the amount sent to the court. Thus,

27   plaintiff’s motion is denied. On this one occasion, plaintiff will be provided with a copy of the

28   recent trust account statement filed with the court. In the future, plaintiff will be required to pay
 1   for any such copy.

 2             Accordingly, IT IS HEREBY ORDERED that:

 3             1. Plaintiff’s motion (ECF No. 10) is denied; and

 4             2. The Clerk of the Court is directed to send plaintiff a copy of his most recent certified

 5   prison trust account statement filed on April 12, 2019 (ECF No. 12).

 6   Dated: April 18, 2019

 7

 8

 9
     /hane1836.fee
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
